DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/21 has been entered.
 	Claims 14-17, 19 and 20 are currently pending.
	The former 102(a)(1) rejection over Krajmalnik-Brown et al (US Patent No. 9,719,144 B2) is withdrawn.
Claim Rejections - 35 USC § 112-Enablement
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 14-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claim 14 has been amended as:
A composition for use in treatment of Parkinson’s disease (PD) in an individual, wherein the composition increases abundance of intestinal Prevotellaceae in said individual, and wherein active ingredients of the composition consist of Prevotellaceae and an effective amount of prebiotic to support growth of the Prevotellaceae, wherein the Prevotellaceae consists of one or more species selected from Prevotella sp. oral taxon 299, Prevotella salivae, Prevotella tannerae, Prevotella sp. oral taxon 472, Prevotella marshii, Prevotella bivia, Prevotella amnii, Prevotella sp. oral taxon 317, Prevotella oralis, Prevotella disiens, Prevotella veroralis, Prevotella buccalis, Prevotella coprocola, Prevotella timonensis,  Prevotella bergensis, Prevotella bryantii, Prevotella oris, Prevotella buccae, and Prevotella melaninogenica.
	The instant claims recite that the composition can be used to treat Parkinson’s disease.  The claims are not enabled for this intended use.  The composition requires at least one species of Prevotella in a laundry list and allows for any combination of the numerous species in multivalent compositions.  The specification provides no results of treatment using any one of these compositions.  
	Applicant has submitted in the most recent response the post-filing date published research article Walker et al. (no inventors in common; publication date May 6, 2021) (as Exhibit 1). Walker et al. presents results where Prevotella disiens - one of the species claimed in the present application - suppresses protein aggregation in the C. elegans gut as compared to the control species E. coli OP50. As discussed in Walker et al., Parkinson’s disease is a neurodegenerative protein conformational disease Prevotellaceae in treating Parkinson’s disease.
	It is unclear that any of the species in claim 1 or in any combination could successfully treat Parkinson’s disease in an individual.  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  There are no results in the instant specification of any experiment which administered any amount or any combination of the listed Prevotella strains with a prebiotic in individuals with Parkinson’s disease.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is to treatment results for the intended strain with any of the recited bacterial strains 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the compositions as intended as instantly claimed. 

	Claim Rejections - 35 USC § 102 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjorck et al (US Patent No. 10,137,157 B2, effective filing date 5/27/14).	
	Bjorck teaches a product comprising at least one isolated bacterial strain from the species Prevotellaceae, wherein the strain is selected from the group consisting of Prevotella copri, Prevotella stercorea, Prevotella histicola, Prevotella ruminicola, Prevotella Bryantii 25A and Prevotella distasonis and a prebiotic for treating obesity.  Bjorck et al teach a product comprising isolated Prevotella sp and at least one type of dietary fiber.  The product can be a food ingredient, food supplement or medicament.  It is taught that the preparations may be in the form of an oral medicament or a dietary supplement, e.g., pill, tablet or capsule.  Bjorck specifically teaches the use of a prebiotic in the composition throughout the specification.  For example, Description Paragraph - DETX (47):
The food product may also be heat-treated foods such as soft bread, crisp bread, flat-bread, tortillas, porridges, breakfast cereals, cereal bars or other snacks, potato powder or other instant food product, ready to eat meals, containing the prebiotic e.g. from barley, to be consumed with or without supplementation with the Prevotella. Capsules containing the Prevotella spp. to be ingested with the products listed above, or consumed for provision of the Prevotella. The capsules may additionally be made from prebiotic carbohydrates, e.g. from barley. The Prevotella may also be encapsulated e.g. by stable emulsion techniques and included in the foods.
product.  A recitation of the intended use, e.g., to treat or prevent Parkinson’s disease or decrease the intestinal abundance of one or more of the taxa recited in instant claim 19 of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  A “pharmaceutically acceptable carrier” reads on water and therefore would be inherent in the preparation of the bacterial compositions.  It is noted also that Applicants have also not provided unexpected results for a composition which does not include these particular species.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	While the instant claims recite “Prevotella bryantii’ and do not recite a specific strain of this species of bacteria, e.g., strain 25A, it is maintained that any strain of P.bryantii would be encompassed by the term “Prevotella bryaniti’ which is recited in the instant claims.  It is noted that earlier versions of the claims merely recited that the compositions comprised “Prevotellaceae’ which includes any species.

Response to Applicants’ arguments re. Bjorck:
	Applicants argue that:
	Bjorck teaches a composition that nonspecifically comprises at least one strain of Prevotellaceae. As for the specific individual strains, Bjorck teaches the six strains P. copri, P. stercorea, P. histicola, P. ruminicola, P. Bryantii 25A and P. distasonis which are different from those in the present claims. In addition, Bjorck does not teach that other species than the ones listed above would work for the intended purpose, so Bjorck seems to teach away from selecting any other species.
As recited in the rejection above, it is maintained that P.bryantii as instantly claimed would encompass any strain type of P.bryantii, including type 25A. Since the Patent Office does not have the facilities for examining and comparing applicants' product with the product of the prior art reference, the burden is on applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USP PQ 430 (CCPA 1977).  The instant claims are drawn to a product.  A recitation of the intended use, e.g., to treat or prevent Parkinson’s disease or decrease the intestinal abundance of one or more of the taxa recited in instant claim 19 of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  A “pharmaceutically acceptable carrier” reads on water and therefore would be inherent in the preparation of the bacterial compositions.  It is noted also that Applicants have also not provided unexpected results for a composition which does not include these particular species.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Bjorck et al (US Patent No. 10,137,157 B2, effective filing date 5/27/14),  Krajmalnik-Brown et al (US Patent No. 9,719,144 B2) and Kang et al (PLOS ONE. Vol 8(7): 1-14, July 2013).  
	The teachings of Bjorck are set forth above.
	Krajmalnik-Brown et al teach compositions comprising Prevotella to treat autism.  The reference teaches combinations of Prevotella with probiotics and/or prebiotics to increase the amount of Prevotella in the subject’s gut.
	See claim 1 for example and additional passages:
	A method for treating autism spectrum disorder-gut related symptoms/complications in a subject comprising: administering a probiotic comprising Prevotella, and/or Coprococcus, and/or Prevotellaceae, and/or Veillonellaceae to said subject, wherein said subject, prior to administration, has tested deficient for said Prevotella, and/or Coprococcus, and/or Prevotellaceae, and/or Veillonellaceae.
Brief Summary Text - BSTX (10):In at least one aspect, a method of treating a human subject with autism spectrum disorder gut-related symptoms, includes administering, to the subject, a prebiotic to stimulate growth of at least one of Prevotella, Coprococcus, Prevotellaceae, or Veillonellaceae bacteria in a gut of the subject, wherein a relative abundance of the at least one of Prevotella, Coprococcus, Prevotellaceae, or Veillonellaceae bacteria in the gut of the subject is below a predetermined abundance. Description Paragraph - DETX (68):Thus, disclosure one aspect of the processes described herein provides for modifying the intestinal microbiota as a means to establish a neurotypical/healthy profile or as a means for alleviating ASD or ASD symptoms, including GI disorders in ASD subjects. In some aspects, a probiotic therapy is administered as An exemplary embodiment that achieves these goals comprises administering to a subject a composition comprising Prevotella, Coprococcus, Prevotellaceae, and/or Veillonellaceae. In some aspects, as a probiotic therapy. Another embodiment provides for the ingestion of prebiotics are ingested in the form of non-digestible foods that support the growth and metabolism of these organisms. For example, Prevotella can be obtained, for example, from commercial sources such as the AMERICAN TYPE CULTURE COLLECTION.RTM. (ATCC, Manassas, Va.) and cultured anaerobically, e.g., in tryptone-based media, or grown in a ruminant gut and harvested therefrom. Prevotella may be provided as a probiotic in means as known in the art, for example, as described in Vidhyalakshmi et al., "Encapsulation `The Future of Probiotics`--A Review," 3 Adv. Biol. Res. 96 (2009), which is hereby incorporated by reference in its entirety.	
	Kang et al teach that high proportions of autistic children suffer from gastrointestinal (GI) disorders, implying a link between autism and abnormalities in gut microbial functions. Increasing evidence from recent high-throughput sequencing analyses indicates that disturbances in composition and diversity of gut microbiome are associated with various disease conditions.  After rigorous statistical tests with multiple testing corrections showed significantly lower abundances of the genera Prevotella, Coprococcus, and unclassified Veillonellaceae in autistic samples. These are intriguingly versatile carbohydratedegrading and/or fermenting bacteria, suggesting a potential influence of unusual diet patterns observed in autistic children.  Tables 4 and 5 noted that the entire Prevotellaceae (unknown genus) was lower in autistic children’s microbiomes.  Kang et al teaches that first, autistic children tend to have a less diverse P. oralis, P. ruminicola, and P. tannerae).  The gut microbiome is cited as a target for potential treatment area.

Original claim 14 was drawn to the Prevotellaceae family as is recited in Krajmalknik-Brown et al.  Based on the teachings of the cited prior art, it would have been obvious to one of ordinary skill in the art to combine any species/genus of Prevotella with a prebiotic depending on what the subject appears to be deficient in as done in Krajmalnik-Brown, Bjorck and Kang et al.  
	The instant claims are drawn to a product.  A recitation of the intended use, e.g., to treat or prevent Parkinson’s disease or decrease the intestinal abundance of one or more of the taxa recited in instant claim 19, of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  A “pharmaceutically acceptable carrier” reads on water and therefore would be inherent in the preparation of the bacterial compositions.  Taken together, the teachings of Krajmalnik-Brown, Bjorck and Kang et al that prebiotics are useful aids to promote the increase in Prevotella in the gut and that lower incidence of Prevotella Genus in the gut microbiome appear to be negatively correlated to neurological disease such as Parkinson and autism.  It would have been obvious to one of ordinary skill in the art to combine any Genus/species of Prevotella with a prebiotic for growth depending on the deficiency of said bacteria in an individual’s gut.  Prevotella as use in a supplement is supported by the prior art references.

Status of Claims
The claims are drawn to a product, not a method.  The ingredients in the product were known together.  A new use/method for a known composition may be allowable, but not the known product.
	Additionally, it was well known in the prior art that Prevotella is a large genus that includes almost 40 different species with a vast genomic diversity. Most can be isolated from the oral cavity and the gut, with Prevotella copri being the most abundant species in the latter. Genomes of Prevotella species may adapt to their habitat in the human body and there is large strain variability between human hosts. The predominant genera in the human colonic microbiota are Bacteroides and Prevotella, which belong to the major phyla Bacteroidetes. Their composition and metabolic activities are largely modulated by diet and, in addition, they can also affect the metabolism of food. Prevotella is associated with plant-rich diets (high levels of complex carbohydrates and fruit and vegetable intake), whereas Bacteroides is linked to a high intake of fat and protein. Bacteroides and Prevotella species have their own specific habitats in the human body as they are antagonistic.  Several prior art references are cited and made of record that teach isolated strains of Prevotella from many different species.


Prior art made of record, not presently relied upon:
Perez-Pedro et al (European J. of Pharmacology. 817: 86-95, 2017; after effective filing date).  The reference discloses the gut-brain axis in Parkinson’s disease in the possibility for food-based therapies.  The reference teaches the potential use of prebiotics as a cure. They disclose that Scherperjans et al (inventor) demonstrated there was a reduction of Prevotellaceae (77.6%) in fecal samples from Parkinson’s Disease patients.

Derkinderen et al (Movement Disorders, first published April 21, 2014, 29(8): 976-979; Gut feelings about smoking and coffee in Parkinson’s Disease).
A striking epidemiologic feature of Parkinson's disease (PD) is that it is less common among cigarette smokers and coffee drinkers. Strong epidemiologic evidence suggests that smokers and coffee drinkers have a lower risk of Parkinson's disease (PD). The first case‐control study suggesting such an inverse association was published more than 40 years ago.  Consumption of coffee in both mice and humans induced a significant increase in the Bifidobacterium population without major impact on the dominant microbes.16, 17 We postulate that the changes in gut bacteria observed after coffee consumption and cigarette smoking affect the risk of PD being triggered in the gastrointestinal tract.  Our hypothesis suggests that in people who develop PD the crucial changes in the gut microbiome might occur several years before they present with motor symptoms. These changes might therefore no longer be apparent at the time of PD diagnosis, making testing the hypothesis a challenge. Consequently, the first critical and 
Bein, T., Brem, J. & Schüsselbauer, T. Bacteremia and sepsis due to Prevotella oris from dentoalveolar abscesses. Intensive Care Med 29, 856 (2003). https://doi.org/10.1007/s00134-003-1697-z.  Finally, analysis of two blood cultures showed massive bacteremia with Prevotella oris, an anaerobic, gram-negative pathogen which can be found in odontogenic abscesses [2]. After extraction of all teeth and injection of metronidazole intravenously, septic shock syndrome ceased rapidly and the patient's hemodynamic condition stabilized within hours.
Larsen, J. Immunology. 2017 Aug; 151(4): 363–374.
 Emerging studies in humans have linked the increased abundance of Prevotella species at mucosal sites to localized and systemic disease, including periodontitis, bacterial vaginosis, rheumatoid arthritis, metabolic disorders and low‐grade systemic inflammation. Intriguingly, Prevotella abundance is reduced within the lung microbiota of patients with asthma and chronic obstructive pulmonary disease. Increased Prevotella abundance is associated with augmented T helper type 17 (Th17) ‐mediated mucosal inflammation, which is in line with the marked capacity of Prevotella in driving Th17 immune responses in vitro. Studies indicate that Prevotella predominantly activate Toll‐like receptor 2, leading to production of Th17‐polarizing cytokines by antigen‐presenting cells, including interleukin‐23 (IL‐23) and IL‐1. Furthermore, Prevotella stimulate epithelial cells to produce IL‐8, IL‐6 and CCL20, which can promote mucosal Th17 immune responses and neutrophil recruitment. Prevotella‐mediated mucosal inflammation leads to systemic dissemination of inflammatory mediators, bacteria and bacterial products, which in turn may affect systemic disease outcomes. Studies in mice support a causal role of Prevotella as colonization experiments promote clinical and inflammatory features of human disease. When compared with strict commensal bacteria, Prevotella exhibit increased inflammatory properties, as demonstrated by augmented release of inflammatory 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        7/14/21